


Exhibit 10.48

 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

AMENDMENT TO BLACKBOARD LICENSE AND SERVICES AGREEMENT

 

Blackboard:

 

Blackboard Inc.

Customer:

 

Bridgepoint Education

Agreement:

 

BLACKBOARD LICENSE AND SERVICES AGREEMENT (the “Agreement”)

Agreement Date:

 

December 23, 2003

 

Extension of Managed Hosting Services

 

This Amendment (“Amendment”) amends the following Schedules to the Agreement
between Blackboard and Customer: the ASP Schedule LS-6, Blackboard ASP Schedule
dated March 17, 2005, as amended (the “LS-6 Schedule”) and the Software Schedule
LS-5, Blackboard Learning System/Blackboard Community System dated March 17,
2005, as amended (the “LS-5 Schedule”) to extend the period of the services
provided thereunder.  This Amendment shall be effective as of the last signature
date below (the “Amendment Effective Date”).

 

The terms of both the LS-5 Schedule and the LS-6 Schedule are hereby extended to
terminate on March 31, 2010 (the “Extended Term”).  The fee for the Extended
Term is [***], payable to Blackboard by Customer [***] within [***] business
days of the Amendment Effective Date.

 

Archival License and Managed Hosting — Archive Environment Server

 

This Amendment shall also serve to add a new Hosting Archive Environment
Schedule (the “Hosting Archive Schedule”) and to amend the following schedules
(i) the LS-5 Schedule; and (ii) the Blackboard Content System Software Schedule
dated June 20, 2008, as amended (the “Content System Schedule”) as described
below as of April 1, 2010 (the “Archive Effective Date”):

 

Hosting Archive Schedule:  The Hosting Archive Schedule attached hereto is added
to the Agreement.

 

License Restrictions:  As of the Archive Effective Date, the licenses granted
under LS-5 Schedule and Content System Schedule are amended to permit use by
Customer solely to archive the system data stored in the Blackboard Software as
of March 31, 2010 for data retention and retrieval purposes only and Customer
may not utilize the Blackboard Software for any teaching or other purposes.  The
maximum number of active users is 10.  As amended by this Amendment, LS-5
Schedule and Content System Schedule together with the Hosting Archive Schedule,
shall be collectively referred to as the “Archival Schedules”.

 

Term: The term of the Archival Schedules shall commence on April 1, 2010 and
shall continue in effect for a period of [***] (the “Initial Archive Term”),
unless earlier terminated.  The Archival Schedules shall collectively renew
automatically for successive one (1) year terms (each, a “Renewal Term”) unless
either party gives at least thirty (30) days prior written notice of its intent
not to renew.  The term of the Agreement is hereby extended for so long as the
Archival Schedules continue in effect.  Upon termination or nonrenewal of the
Archival Schedules, the Agreement shall immediately terminate.

 

The annual fee for the licenses and services provided under the Archival
Schedules shall be [***] for the Initial Archive Term.  Thereafter, for any
Renewal Term, the annual fee for the Archival Schedules shall increase by [***]
over the prior year’s annual fee.

 

Maintenance and Upgrades

 

Customer shall not be entitled to upgrade the Blackboard Software beyond the
version currently in use by Customer as of the Amendment Effective Date. 
Maintenance and support services provided under the software schedules shall be
subject to Blackboard’s standard support guidelines and when the version used by
Customer is no longer supported, Customer will not be entitled to maintenance
and support services, except as otherwise provided under Blackboard’s support
guidelines.

 

Fees and Payment Procedures.

 

Customer shall pay a total of [***] within [***] business days of the execution
by both parties of this Amendment, in consideration for the extension of LS-6
Schedule to March 31, 2010 and for the Initial Archive Term.  For any Renewal
Term for the Archival Schedules, the annual fee shall be due to Blackboard
within [***] days of the start of such Renewal Term.

 

Miscellaneous.

 

[***]  Any capitalized terms not defined herein shall have the meaning ascribed
to them in the Agreement.  All other terms and conditions of the Agreement not
amended hereunder remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
last date written below.

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

BLACKBOARD INC.

 

CUSTOMER: Bridgepoint Education, Inc.

 

 

 

 

 

 

/s/ Tess Frazier

 

/s/ Daniel J. Devine

Signature

 

Signature

 

 

Daniel J. Devine

Print Name and Title

 

Print Name and Title

Tess Frazier, Vice President

 

12/7/09

Date

 

Date

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

BLACKBOARD HOSTING ARCHIVE ENVIRONMENT SCHEDULE

 

This Blackboard Hosting Archive Environment Schedule (“Hosting Archive
Schedule”) is made as of the last date indicated below, by and between
Blackboard and Bridgepoint Education (“Customer”) and is an addendum to the
Blackboard License And Services Agreement between Blackboard and Customer, which
includes, without limitation, the Master Terms and other Schedules incorporated
therein.  Capitalized terms used in this Schedule that are not otherwise defined
in this Schedule shall have the meaning set forth in the Master Terms.  In
consideration of the foregoing promises, and other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereby
agree as follows:

 

Product Description

 

Active User
Capacity

 

Bandwidth

 

Storage

 

Total Price

 

Blackboard Managed Hosting — Archive Environment

 

[***]

 

[***]

 

Limited to the storage utilized as of March 31, 2010, not to exceed [***]

 

[***]

 

 

1.             ADDITIONAL DEFINITIONS

 

1.1          “Active User Capacity” means number of active users licensed by
Customer under this Hosting Archive Schedule, which shall initially be [***]
Authorized End Users.

 

1.2          “Managed Hosting Services” means the services provided by
Blackboard pursuant to this Hosting Archive Schedule.  The initial Managed
Hosting Services are indicated on Exhibit A to the Blackboard Hosting Archive
Schedule.

 

1.3          “Authorized End User” means the administrative staff of Customer
and not any teachers or students of Customer.

 

1.4          “Available Date” means, for purposes of this Hosting Archive
Schedule, the date upon which Customer receives notice from Blackboard that the
Hosted Software is available for access by Customer’s Authorized End Users.

 

1.5          “Hosted Software” means the Software licensed to Customer pursuant
to the Software Schedule for which Blackboard is to provide the Managed Hosting
Services.

 

1.6          “Schedule Effective Date” means the later of: (i) the date on which
this Hosting Archive Schedule has been executed by authorized representatives of
both Parties; and (ii) the Amendment Effective Date.

 

1.7          “Software Schedule” means the Software Schedule that has been
executed by Blackboard and Customer for which Customer seeks to have Blackboard
provide Managed Hosting Services, and that is in effect during the term of this
Hosting Archive Schedule.

 

2.  BLACKBOARD RESPONSIBILITES.

 

2.1          Provision of Access to Hosted Software.  As soon as commercially
practicable after the Schedule Effective Date, Blackboard will make access to
the features and functions of the Hosted Software available to Customer’s
Authorized End Users.  Blackboard will specify to Customer procedures according
to which Customer and/or its Authorized End Users may establish and obtain such
access.

 

2.2          Responsibility for Hosting.  Blackboard shall install and operate
the Hosted Software on computer servers and systems under its direct or indirect
control.  Blackboard will also install and store the Customer Content for
purposes of access by the Hosted Software, provided that nothing in this Hosting
Archive Schedule shall be construed to require Blackboard to provide for, or
bear any responsibility with respect to, the design, development, operation or
maintenance of any Web site owned or operated by Customer, or with respect to
any telecommunications or computer network hardware required by Customer to
provide access from the Internet to any such Customer Web site.  Nothing in this
Hosting Archive Schedule shall be construed to grant to Customer a license to
access and/or use Blackboard’s systems except for purposes of accessing and
using the Hosted Software and except pursuant to the procedures and protocols
specified by Blackboard pursuant to Section 2.1.  Solely to the extent necessary
to perform Blackboard’s obligations pursuant to this Hosting Archive Schedule,
Customer grants to Blackboard a royalty-free, non-exclusive, worldwide license
to use, reproduce, transmit, distribute, perform, display, and, to the extent
required by the Hosted Software, modify and create derivative works from the
Customer Content.  As between Customer and Blackboard, Customer retains
ownership of the Customer Content.  During the term of the Hosting Archive
Schedule, Blackboard shall not destroy or alter any portion of the Customer
Content without express prior written authorization and direction from Customer
provided however that after the termination date of the Hosting Archive
Schedule, Blackboard shall have no obligation to maintain or store any Customer
Content.   Blackboard shall maintain the confidentiality of all Customer Content
that is stored on its servers in accordance with Section 4 of the Master Terms. 
The parties agree that none of the software customizations previously deployed
for Customer’s implementation of the Blackboard Software shall be included in
the instance of the Blackboard Software hosted under this Hosting Archive
Schedule.

 

2.3          Availability and Operational Specifications.  Blackboard will
undertake commercially reasonable measures to ensure that, from and after the
Available Date and for so long as this Hosting Archive Schedule remains in
effect, the Managed Hosting Services provided pursuant to this Hosting Archive
Schedule will: (i) be available and accessible as contemplated in this Hosting
Archive Schedule twenty-four (24) hours per day, seven (7) days per week within
the parameters set forth in Exhibit B; and (ii) conform in all material respects
to the technical specifications and performance parameters set forth in
Exhibit B. Exhibit B may be modified from time to time, upon notice to Customer.
Notwithstanding the foregoing, Blackboard will have no liability under this
Section 2.3 to the extent any nonconformity with the standards set forth in
Exhibit B arises, in whole or in part, from: (i) any use of the Hosted Software
by Customer or any Authorized End User other than in accordance with the terms
and conditions set forth in this Agreement; (ii) any failure by Customer or any
Authorized End User to comply with any procedures, technical standards and/or
protocols specified by Blackboard pursuant to Section 2.1 of this Hosting
Archive Schedule; or (iii) any causes beyond the control of Blackboard or which
are not reasonably foreseeable to Blackboard, including but not limited to,
interruption or failure of telecommunication or digital transmission links and
Internet slow-downs or failures. It is agreed and acknowledged that the service
credits referred to in Exhibit B shall be Customer’s sole remedy, and
Blackboard’s sole obligation, with respect to failures of the Managed Hosting
Services to meet the technical specifications and performance parameters set
forth in Exhibit B. Blackboard does not warrant or guarantee the Managed Hosting
Services except as expressly stated in this Hosting Archive Schedule.

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

2.4          Data Restoration Policy.   Blackboard will back-up and archive
Customer Content at a secure location for the retention period(s) specified in
Exhibit B.  In the event that Customer requests recovery of any lost or damaged
Customer Content, Blackboard will exercise reasonable efforts to restore the
relevant data from the most recently archived copies (or such earlier copies as
requested by Customer), provided that such data is, at the relevant time, still
available pursuant to the applicable retention policy and Customer has provided
to Blackboard all information necessary to enable Blackboard to perform such
services.  Blackboard shall perform up to [***] data restorations at no charge
to Customer; thereafter, except with respect to restoration of data that are
lost or damaged as a result of Blackboard’s error or a failure of the Managed
Hosting Services, Customer agrees to pay Blackboard its then-standard applicable
rates for such restoration services.

 

2.7          Upgrade/Update.  Upgrades and updates to the Blackboard Software
are not included.

 

2.8          Additional Managed Hosting Services.  In the event that Customer
desires to receive Managed Hosting Services in addition to the particular
services specified in the table above, including, by way of example, incremental
storage capacity and/or additional bandwidth capacity and/or higher Active User
Capacity, Customer may submit a written and executed purchase order requesting
such additional Managed Hosting Services.  Subject to Customer’s payment of all
applicable fees required by Section 4, and further subject to all applicable
provisions of this Agreement, including, without limitation, the Master Terms
and this Hosting Archive Schedule, Blackboard agrees to make such additional
Managed Hosting Services available to Customer for so long as this Hosting
Archive Schedule remains in effect after acceptance of such purchase order.  For
the avoidance of doubt, no such purchase order shall be binding upon Blackboard
unless and until Blackboard accepts such purchase order in writing and further
provided that Blackboard will have no liability to Customer with respect to any
purchase orders that are not accepted or for any terms contained in the purchase
order other than the type of service and the payment amount.

 

2.9          IP Addresses.  Any IP addresses assigned or allocated to Customer
by Blackboard shall remain, at all times, the property of Blackboard and shall
be nontransferable and Customer shall have no right to use such IP addresses
upon termination of this Agreement.  Any change requested by Customer to the
Blackboard allocated addresses must be agreed to by the Parties.  Customer
understands that the IP Services provided under this Agreement (including
Internet use) may require registrations and related administrative reports that
are public in nature.

 

2.10        Confidentiality.    Each Party will protect any non-public
confidential or proprietary information of the other Party (the “Confidential
Information”), keep such Confidential Information (including the terms of this
Agreement) confidential and shall not use such Confidential Information except
for the purposes set forth in this Agreement.  Each Party shall use the same
care to prevent disclosure of such Confidential Information as such Party uses
with respect to its own confidential and proprietary information, but in no case
less than the care a reasonable person would use.  The receiving Party will
promptly notify the disclosing Party of any unauthorized disclosure of the
Confidential Information and will cooperate in any litigation to protect the
Confidential Information.  In the event that Blackboard is requested or required
to produce any Confidential Information or make its staff available by subpoena
or request for information in any legal proceeding, audit, government
investigation or similar investigative process (“Request”), Blackboard will
provide Customer with notice of the Request so that Customer may seek at its own
expense a protective order or otherwise seek to limit such disclosure.  In the
event that Customer is unable to limit such disclosure or authorizes Blackboard
to provide such disclosure, then Customer agrees to compensate Blackboard for
costs and expenses incurred in accordance with Blackboard standard billing
rates.  This Section 2.10 shall survive termination so long as Blackboard
retains any of Customer’s data.  The Parties hereto acknowledge that
confidential treatment of the Customer’s Confidential Information is governed by
that certain Vendor Confidentiality Agreement dated [*] between the Parties.

 

2.11        FERPA and Data Privacy.

 

Blackboard’s maintenance of any educational records containing personally
identifiable student information that is part of the Customer Content pursuant
to this Agreement remains subject to the direct control of Customer.  Blackboard
is familiar with, and will comply with in all material respects, all applicable
laws and regulations pertaining to student educational records and privacy,
including without limitation the Family Educational Rights and Privacy Act, 20
U.S.C. § 1232g and subsequent codes, and its implementing regulations at 34
C.F.R. Part 99; Blackboard will promptly notify Customer in the event it
receives notice of any investigation, inquiry or proceeding concerning privacy
of student information, as defined in the implementing regulations at 34 C.F.R.
Part 99.

 

Except as expressly provided for under this Agreement, Blackboard represents to
Customer that during the term of this Agreement and thereafter, it will not,
directly or indirectly, use, disseminate or disclose personally identifiable
student information (including electronic student education record information
and whether originally provided to Blackboard by Customer or by a student, the
“Student Data”) to any person or entity (other than to employees, agents and
contractors who are bound by similar obligations of confidentiality).

 

Customer acknowledges and agrees that, by granting user identifications and
passwords, Customer controls, defines and manages access to all Customer
Content.  Customer is responsible for (a) compliance with all foreign and
domestic privacy and student record laws and regulations that may be applicable
to Customer’s use of the Blackboard system or the Managed Hosting Services;
(b) securing all necessary prior consents (if any are required) for the
collection, storage and use of education records, data and personal information
within the Blackboard system; and (c) the creation of, and compliance with,
applicable policies regarding the access and use by Customer’s authorized users
of personally identifiable information stored on the Blackboard system.

 

3.             CUSTOMER RESPONSIBILITIES.

 

3.1          General Usage Limitations.  Customer acknowledges that use and
operation of the Hosted Software by Customer and/or any Authorized End User is
subject to the terms of the Hosting Archive Schedule.  Notwithstanding the
Hosting Archive Schedule, for so long as this Hosting Archive Schedule remains
in effect, Customer may not install, host or operate the Hosted Software, nor
may Customer or its Authorized End Users otherwise use the Hosted Software,
except as hosted and made available by Blackboard under this Agreement.  In the
event that Customer has installed the Hosted Software upon any computer
server(s) prior to the Schedule Effective Date (as defined below), Customer
agrees promptly to remove the Hosted Software from such computer server(s). 
Customer agrees that it may not cause or permit any third parties to access the
Hosted Software other than Authorized End Users, nor may

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

Authorized End Users in excess of the then-current Active User Capacity access
and use the Hosted Software at any time, provided that the Active User Capacity
may be modified in accordance with Section 2.8.  Customer shall refrain from,
and shall ensure that Authorized End Users refrain from, using the Managed
Hosting Services in a manner that is libelous, defamatory, obscene, infringing
or illegal, or otherwise abusing the Managed Hosting Services or the resources
available through the Managed Hosting Services. Customer will take appropriate
steps to ensure that it and its Authorized End Users do not share access
information (including user identification data and passwords) with third
parties except as expressly permitted under this Agreement.  Customer warrants
that its Authorized End Users will comply with the provisions of this Hosting
Archive Schedule in all respects.

 

3.2          Customer Content.  Customer represents and warrants that:
(i) Customer owns or has sufficient rights in and to the Customer Content,
including, without limitation, personal, educational and financial information
contained within the Customer Content, in order to use, and permit use of, the
Customer Content as contemplated in this Hosting Archive Schedule and to grant
the license granted in Section 2.2; and (ii) the Customer Content does not and
shall not contain any content, materials, advertising or services that infringe
on or violate any applicable law, regulation or right of a third party. Customer
also acknowledges that Customer Content may be accessed by Blackboard’s support
or Managed Hosting personnel outside of the country of the hosted facility, and
hereby authorizes such access.  Blackboard only provides access to the Hosted
Software; Blackboard does not operate or control the information, services,
opinions or other content of the Internet.  Blackboard does not monitor and
shall have no liability or responsibility whatsoever for the Customer Content of
any transmissions or communications transmitted or otherwise disseminated via
the Hosted Software.  Customer agrees that it shall make no claim whatsoever
against Blackboard relating to the Customer Content or content of the Internet
or respecting any information, product, service or software ordered through or
provided via the Internet, and Customer shall indemnify and hold Blackboard
harmless from any and all claims (including claims by governmental entities
seeking to impose penal sanctions) related, directly or indirectly, to such
Customer Content.

 

4.             FEES

 

4.1          In consideration for provision of the Managed Hosting Services,
Customer shall, during the Initial Term (as defined below) pay to Blackboard:
(i) an annual fee in an amount set forth in the Pricing Summary with respect to
the particular Managed Hosting Services provided under this Hosting Archive
Schedule, the first annual installment of which fees shall be due and payable
within 5 business days of Amendment execution; as well as (ii) any other fees
otherwise required by this Hosting Archive Schedule (for additional services,
additional bandwidth, or additional users).  In the event that Customer requests
additional Managed Hosting Services as contemplated in Section 2.8, applicable
fees shall be due and payable from and after the month during which such
additional services are first made available.  All fees payable under this
Hosting Archive Schedule shall be non-cancelable and non-refundable.

 

4.2          Blackboard reserves the right to temporarily suspend the Managed
Hosting Services if Customer’s account becomes more than thirty (30) days past
due.  The act of suspending Managed Hosting Services does not, in itself,
constitute a termination or suspension of this Agreement nor does such
suspension of Service alleviate Customer’s obligation to pay past, current, or
future charges incurred hereunder.  Once Customer pays in full the past due
fees, Blackboard may resume services.

 

4.3          With respect to each Renewal Term (as defined below), if any,
Customer shall pay to Blackboard the then-current fees for such Managed Hosting
Services upon commencement of the Renewal Term.  Except as provided above, each
party will be responsible for its own expenses incurred in rendering performance
under this Hosting Archive Schedule, including, without limitation, the cost of
facilities, work space, computers and computer time, development tools and
platforms, utilities management, personnel and supplies.  Except as otherwise
required by this paragraph, all amounts payable under this Hosting Archive
Schedule shall be subject to applicable provisions of the Master Terms.

 

5.             TERM

 

This Hosting Archive Schedule shall become effective on the Schedule Effective
Date, and shall continue in effect for a period of [***] (the “Initial Term”) or
otherwise specified in Exhibit A.  Thereafter, the Hosting Archive Schedule will
renew automatically upon the conclusion of each twelve month period following
the Schedule Effective Date for successive one (1)-year periods (each, a
“Renewal Term”), at Blackboard’s then current pricing for Customer’s then
current usage level, unless either Party provides notice of its desire not to
renew more than thirty (30) days prior to the end of the Initial Renewal Term or
then-current Renewal Term, as applicable.  Upon termination of this Hosting
Archive Schedule, all licenses granted under this Hosting Archive Schedule shall
immediately cease, and Customer will: (i) immediately discontinue access to
and/or use of the Hosted Software under this Hosting Archive Schedule; (ii) pay
to Blackboard all amounts due and payable under this Hosting Archive Schedule;
and (iii) return all Documentation and related training materials to Blackboard
within a reasonable time at Customer’s cost.  Each party may terminate this
Schedule in the event of material breach upon 30 days prior written notice and
failure by the breaching party to cure such breach within such 30 days, except
in the event of non-payment, the non-breaching party may terminate immediately
upon written notice.

 

IN WITNESS WHEREOF, the parties hereto have executed this Schedule as of the
date hereof.

 

BLACKBOARD

 

CUSTOMER: BRIDGEPOINT EDUCATION, INC.

 

 

 

/s/ Tess Frazier

 

/s/ Daniel J. Devine

Signature

TESS FRAZIER-VICE PRESIDENT

 

Signature
Daniel J. Devine

Print Name and Title

 

Print Name and Title

 

 

 

Date:  12/7/09

 

Date:  12/7/09

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

EXHIBIT A

MANAGED HOSTING SPECIFICATIONS

 

+ Secure Socket Layer

 

·                  Secure Socket Layer (SSL) is an encryption protocol that
prevents eavesdropping of data that passes between a web server and an
end-user’s browser.  SSL enabled websites encrypt data before it is transmitted
from the web server to the end user and from the end user to the web server. 
Blackboard’s Learning System 6.1 and higher versions contain SSL Choice feature,
which once turned on allows Customer to choose which parts of the site should be
encrypted and which should not, which in turn effectively reduces unnecessary
CPU usage associated with SSL software.  In order to take advantage of the SSL
Choice, Customer must have SSL software enabled.

 


DATA RESTORATION POLICY — PER RESTORE FEES ARE SEPARATELY CHARGED PER CHARGEABLE
RESTORE INCIDENT


 

Additional Storage and Bandwidth Annual Fees are separately charged

 

Other services requested or required by Customer not covered by this Schedule
are billable at Blackboard’s standard billing rates.

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

EXHIBIT B

MANAGED HOSTING SERVICES SPECIFICATIONS- As of the Available Date

 

NOTE:    CUSTOMER ACKNOWLEDGES THAT NOTHING IN THIS EXHIBIT B CREATES ANY
ADDITIONAL WARRANTIES OR GUARANTEES, OTHER THAN AS SET FORTH IN THE HOSTING
ARCHIVE SCHEDULE, THE SOFTWARE SCHEDULE AND/OR THE MASTER TERMS, AS APPLICABLE.

 

SERVICE LEVEL

 

Security:

 

·                  Single point of entry to co-location is guarded 24 hours a
day with access controlled by an access database and video surveillance

·                  Monitoring of the co-location area and only those persons
authorized by Blackboard’s access list are allowed past a central point.

·                  Surveillance cameras located throughout the facility capture
activity to help ensure no unauthorized entry to protected areas.

 

Power:

 

·                  State-of-the-art generators clean and condition commercial
electrical power to remove irregularities in the signal.  Power is run through
the generators before being passed into the facility.

·                  In the event of a loss of power from the grid, power backups
are utilized in the following order: commercial utility underground conduits,
two-hour battery backup (industry standard only 15 minutes), diesel generator
with full-load capability and additional fuel supply.

 

Network:

 

·                  Redundant Internet connections through dual Tier-1 Internet
Service Providers

 

Startup:

 

Blackboard is responsible for the setup and configuration of the necessary
hardware, software and all components of the Customer server(s). This includes
but not limited to, the server hardware and software, telecommunications
hardware and software, security software and other software that is reasonably
necessary to operate and maintain the Hosted Software.

 

Initial Access Date:

 

The Hosted Software is typically accessible from the hosting site within 7
business days after execution of the Hosting Archive Schedule, provided that the
Master Terms and the relevant Software Schedule have been executed, and provided
that Customer has provided to Blackboard a URL and any other information
required by Blackboard.  Blackboard shall provide Customer with procedures for
access; the procedures may include, without limitation, provision of any access
codes, passwords, technical specifications, connectivity standards or protocols,
or any other relevant procedures, to the limited extent any of the foregoing may
be necessary to enable Customer to permit its Authorized End Users to access and
use the Hosted Software as contemplated in this Hosting Archive Schedule.

 

Availability/Service Credit:

 

The Hosted Software is accessible 24/7, with a 99% targeted uptime. 99% uptime
means that for 99% of the time during any calendar month, the Managed Hosting
Services shall be available.  Unavailability is a condition in which there is
unavailability of the Hosted Software due to hardware failure OR sustained
packet loss in excess of fifty percent within the Blackboard hosting facilities
for at least fifteen consecutive minutes due to a failure of Blackboard to
provide Managed Hosting Services during such period; unavailability does not
include packet loss or network unavailability due to scheduled maintenance, or
inability of a user to connect with the Managed Hosting Services due to Internet
or telecommunications problems outside the control of Blackboard.  In order to
receive any service credit, Customer must notify Blackboard within seven
(7) days from the time Customer becomes eligible to receive a service credit. 
Failure to comply with this requirement will forfeit Customer’s right to receive
a service credit.  The aggregate maximum number of service credits to be issued
by Blackboard to Customer for any and all downtime periods and performance
problems during any given calendar month shall not exceed one month of service. 
For the purpose of calculating a service credit, any annual fee shall be divided
by 12 to determine the applicable monthly fee.  Service credits are issued as
followed and shall be Customer’s sole remedy for failure to meet the foregoing
service levels:

 

Length of Unavailability (per calendar month)

 

Service Credit

1 to 4 hours of aggregate unavailability below 99%

 

1 day of service fees credited (i.e., 1/30 monthly fees)

4 to 48 hours of aggregate unavailability below 99%

 

2 days of services fees credited (i.e., 1/15* monthly fees)

48 to 96 hours of aggregate unavailability below 99%

 

5 days of service fees credited (i.e., 1/6* monthly fees)

 

--------------------------------------------------------------------------------

*Each block of 96 hours of aggregate unavailability thereafter shall be credited
5 days of service fees.

*All Service Credits shall be applied to the next period’s Managed Hosting fees.

 

Backup and Disaster Recovery:

 

Blackboard provides comprehensive redundant backups which are stored online and
at a separate facility. Blackboard retains backup data for one month.  In the
event of a disaster, Blackboard will use reasonable efforts to restore service. 
Blackboard will not attempt to restore service if such attempt shall put
Blackboard, its employees or its agents at risk for injury.  Backups will be
made only periodically as the Customer’s data in the system is presumed to be
static.

 

Outages

 

If a system outage occurs, Blackboard will notify Customer’s designated
technical contact via email.  This notice will include the reason for the system
outage and estimated time for restoration of Managed Hosting Services if
Blackboard knows this information when it gives this notice.

 

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

Following recovery from any particular system outage, Blackboard will provide
Customer with a post-incident summary that will include:

 

·                  cause of the system outage (if determined);

·                  method used to correct the problem; and

·                  measures Blackboard will take to prevent similar system
outages in the future (if any).

 

Upon receipt of notification of a problem with the Blackboard system or the
Managed Hosting Services, Blackboard will investigate the problem and determine
if a system outage exists.  If a system outage exists, Blackboard will provide
Customer with a time estimate for resolution of the problem, if known at that
time.  Blackboard will promptly commence remedial activities and use
commercially reasonable efforts to resolve the system outage within the time
estimate provided to Customer.

 


MONITORING AND PERFORMANCE

 

Ongoing:

 

The hardware, software and network are monitored and maintained by Blackboard
and will be accessible twenty-four (24) hours a day, seven (7) days a week, in
accordance with industry standards, except for scheduled maintenance and
required repairs, in advance of which the Customer shall be notified by email.

 

·                  Blackboard maintains responsibility for all day-to-day server
maintenance.  Server maintenance may include, but is not limited to, hardware
upgrades, OS upgrades, patch installations, database administration, server user
administration and performance tuning.

·                  Blackboard maintains a software monitoring system to provide
real-time information about the Managed Hosting environment to the Blackboard
Network Operations Center (NOC), to assist Blackboard system administrators
proactively monitoring the Managed Hosting environment.

·                  Blackboard maintains the functioning of all hardware
components for which it is responsible under this Exhibit and will replace any
failed components.  Hardware replacement will begin immediately upon
identification of the hardware failure and if cannot be completed with a
reasonable amount of time, the access to the Hosted Software will be redirected
to a temporary server to reduce downtime.

·                  Blackboard implements a backup strategy of performing daily
backups with a retention period of 1 month.  Where possible, data is replicated
to an offsite location.

·                  Blackboard collects bandwidth usage and web hit statistics on
all Customer-hosted machines.  This information will be provided upon request.

 

DATA CENTER SPECIFICATIONS

 

Blackboard houses servers in a facility that offers environment control,
security, and backup power, as more specifically described below:

 

Environment:

 

·                  The data center is designed to maintain a constant
temperature of 68¼F, plus or minus 2¼F, with humidity of 45%.

 

Server Setup:

 

The servers are set up to maintain fail back, redundant connectivity,
comprehensive backups, 24x7 monitoring, and 99% uptime.

 

CUSTOMER RESPONSIBILITES.  BLACKBOARD IS NOT RESPONSIBLE FOR MANAGEMENT AND
ACTUAL USE OF THE FEATURES AND FUNCTION OF THE HOSTED SOFTWARE.  CUSTOMER BEARS
ALL RESPONSIBILITY FOR SUCH MANAGEMENT AND ACTUAL USE, INCLUDING, WITHOUT
LIMITATION:

 

·                  The Customer has full access to the Administrator Menu and is
responsible for the following:

·                  Creating/Removing Users including Students, Teachers, System
Administrators, etc.

·                  Modifying all User Information

·                  Creating/Removing all Course Web Sites

·                  Building and Managing all Course Web Sites

·                  Customization to the Site

·                  System Usage Tracking Reports

·                  Deciding which product features will be available or
unavailable, how much functionality instructors will be allowed, etc.

·                  Choosing Icon Themes

·                  All changes to the Blackboard-named URL.  All Blackboard
Customers are assigned a URL that reads http://institutionname.blackboard.com. 
The institution is allowed to pick the “institutionname”.  However, any
re-directs to other URLs are the responsibility of the Customer and not
Blackboard.  For example, if the Customer chooses the URL
http://institutionname.org, the institution is responsible for the redirect to
the http://insitutionname.blackboard.com site using a CNAME record.   Any IP
addresses are allocated by Blackboard to Customer are in accordance with the
American Registry for Internet Numbers (ARIN) guidelines for Internet Numbers
and applicable agencies.

 

--------------------------------------------------------------------------------
